


110 HR 6409 IH: To amend the Internal Revenue Code of 1986 to extend the

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6409
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Ms. McCollum of
			 Minnesota (for herself, Mr.
			 Loebsack, Mr. Lucas,
			 Ms. Sutton, and
			 Mr. Walz of Minnesota) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  credit for electricity produced from certain renewable
		  resources.
	
	
		1.Extension of renewable energy
			 credit for electricity produced from wind resources
			(a)In
			 generalParagraph (1) of
			 section 45(d) of the Internal Revenue Code of 1986 (relating to wind facility)
			 is amended by striking January 1, 2009 and inserting
			 January 1, 2019.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
